Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, claims 7-8 in the reply filed on 3/1/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the restriction is based on lack of unity of invention.  The office action of requirement for restriction/election filed on 12/9/2020 stated that the shared technical feature does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-6 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/1/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “…” in formulas (1) and (2) in claim 5 renders the claim indefinite.  It is unclear if “…” means other unrecited elements are in the formula or not.  For the purpose of further examination, the recited “…” is treated as not needed.  Claims 7-8 are rejected as based on claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (WO2015147067A1).
Regarding claim 7, Fujita teaches steel component for high-temperature carburizing, particularly for power transmission parts such as gears, bearings, shafts and CVT (Continuously Variable Transmission) pulley, etc. [page 1, paragraph 1].  One of ordinary skill would recognize that a CVT pulley is equivalent to a CVT sheave.  Therefore, Fujita’s steel components overlap the claimed CVT sheave.
Fujita’s steel component comprises the following elements as compared with the current claim:
Element
Claim 1
Fujita [page 4-6]

0.15-0.2%
0.1-0.3
Si
0.16-0.3
0.03-1.5
Mn
0.7-0.9
0.2-1.8
S
0.01-0.025
0-0.03
Cr
1.8-1.9
0.3-2.5
Al
0.015-0.035
0-0.08
N
0.008-0.017
0-0.015
P
0-0.03
0-0.03
O
0-0.002
 
Fe and others
balance
balance


It can be seen that Fujita’s composition overlaps the claimed composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.  Fujita is silent about O amount.  One of ordinary skill would recognize that Fujita’s amount of O is zero, since there is no teaching otherwise.
The claimed Fn1 merely further limits the Cr, Si, and Mn composition.  However, the Fujita composition still overlaps such that prima facie obviousness still exists.  For example, when selecting Cr=1.9%, Si=0.2%, and Mn=0.7%, which are within Fujita’s ranges, Fn1=14.9, satisfying 13.9≤Fn1≤15.5.
The claimed Fn2 merely further limits the Al and N composition.  However, the Fujita composition still overlaps such that prima facie obviousness still exists.  For example, when selecting Al=0.02% and N=0.01%, which are within Fujita’s ranges, Fn2=2.0, satisfying 1.2≤Fn2≤4.35.
Fujita does not teach Vickers hardness and retained austenite in the surface region as claimed.  However, the claimed Vickers hardness and retained austenite in the surface region would have been expected to be present as will be explained below.
The instant specification teaches that “Since Fn1 defined by the expression (1) satisfies Fn1≤15.5, formation of an excessive amount of retained austenite in the surface region is restrained and excessive reduction in surface hardness is therefore restrained” [0017]; and “In order to make the volume fraction of retained austenite closer to a preferred value, namely closer to 20%, it is preferable that Fn1 satisfy 14.1≤ Fn1≤15.2. When Fn1 satisfies 14.1≤Fn1, the volume fraction of retained austenite in a surface region can be 16% or more. When Fn1 satisfies Fn1≤15.2, the volume fraction of retained austenite in the surface region can be 24% or less” [0038]. The specification further discloses “the workpiece processed into the predetermined shape is gas carburized with a carbon potential (CP) of 0.70 mass% or more and 1.10 mass% or less. Since the CP is 0.70 mass% or more, a sufficient amount of C enters the processed workpiece. This ensures that the volume fraction of retained austenite after subsequent quenching and tempering is as high as 13% or more in the entire surface region, and restrains Vickers hardness in the surface region from being reduced to less than 680 HV.  Since the CP is 1.10 mass% or less, the volume fraction of retained austenite after subsequent 
In other words, the claimed limitation is achieved by satisfying 14.1≤ Fn1≤15.2, and by setting the carbon potential (CP) in the range of 0.70-1.10% during gas carburization.
Fujita teaches the composition with Fn1=14.9 as stated above, satisfying 14.1≤ Fn1≤15.2.  Fujita also teaches gas carburizing with a carbon potential of 0.44-0.80% [page 10 paragraph 3], overlapping the 0.70-1.10% in current invention.
Since Fujita discloses an overlapping steel composition (as shown above) satisfying 14.1≤ Fn1≤15.2, as well as a processing method with overlapping carbon potential for gas carburizing, the claimed Vickers hardness and retained austenite in the surface region would have been expected to be present in Fujita’s CVT sheave absent concrete evidence to the contrary.

Regarding claim 8, Fujita teaches the steel comprises 0-2.0% of Ni [page 2 paragraph 8], overlapping the claimed at least one member selected from the group consisting of no more than 0.3% of Cu and no more than 0.25% of Ni.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
The claimed Vickers hardness and retained austenite in the surface region would have been expected to be present in Fujita’s CVT sheave as stated in the rejection of claim 7.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Imataka et al (US 20130273393 A1).
Regarding claim 7, Imataka teaches steel component used for an automobile transmission and the like, such as a gear and a pulley for a belt-type continuously variable transmission (hereinafter, referred to as the "CVT") [0004].  One of ordinary skill would recognize that the pulley for CVT is equivalent to the claimed CVT sheave.  Therefore, the CVT pulley of Imataka reasonably meets a CVT sheave.
Imataka teaches the steel component has the following composition as compared with the current claim:
Element
Claim 1
Imataka [0071-0090]
C
0.15-0.2
0.01 to 0.15%
Si
0.16-0.3
0.35% or less
Mn
0.7-0.9
0.10 to 0.90
S
0.01-0.025
0.030% or less
Cr
1.8-1.9
0.50 to 2.0%
Al
0.015-0.035
0.01 to 0.10%
N
0.008-0.017
0.0080% or less

0-0.03
0.030% or less
O
0-0.002
0.0030% or less
Fe and others
balance
balance


It can be seen that Imataka’s composition overlaps the claimed composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.  
The claimed Fn1 merely further limits the Cr, Si, and Mn composition.  However, the Imataka composition still overlaps such that prima facie obviousness still exists.  For example, when selecting Cr=1.9%, Si=0.2%, and Mn=0.7%, which are within Imataka’s ranges, Fn1=14.9, satisfying 13.9≤Fn1≤15.5.
The claimed Fn1 merely further limits the Al and N composition.  However, the Imataka composition still overlaps such that prima facie obviousness still exists.  For example, when selecting Al=0.02% and N=0.008%, which are within Imataka’s ranges, Fn2=1.6, satisfying 1.2≤Fn2≤4.35.
Imataka does not teach Vickers hardness and retained austenite in the surface region as claimed.  However, the claimed Vickers hardness and retained austenite in the surface region would have been expected to be present as will be explained below.
The instant specification teaches that “Since Fn1 defined by the expression (1) satisfies Fn1≤15.5, formation of an excessive amount of retained austenite in the surface region is restrained and excessive reduction in surface hardness is therefore restrained” [0017]; and “In order to make the volume fraction of retained austenite closer to a preferred value, namely closer to 20%, it is preferable that Fn1 satisfy 14.1≤ Fn1≤15.2. When Fn1 satisfies 14.1≤Fn1, the volume fraction of retained austenite in a surface region can be 16% or more. When Fn1 satisfies Fn1≤15.2, the volume fraction of retained austenite in the surface region can be 24% or less” [0038]. The specification further discloses “the workpiece processed into the predetermined shape is gas carburized with a carbon potential (CP) of 0.70 mass% or more and 1.10 mass% or less. Since the CP is 0.70 mass% or more, a sufficient amount of C enters the processed workpiece. This ensures that the volume fraction of retained austenite after subsequent quenching and tempering is as high as 13% or more in the entire surface region, and restrains Vickers hardness in the surface region from being reduced to less than 680 HV.  Since the CP is 1.10 mass% or less, the volume fraction of retained austenite after subsequent quenching and tempering is restrained from becoming higher than 28% in the entire surface region, and Vickers hardness in the surface region is restrained from being increased to more than 800 HV.” [spec.0022].
In other words, the claimed limitation is achieved by satisfying 14.1≤ Fn1≤15.2, and by setting the carbon potential (CP) in the range of 0.70-1.10% during gas carburization.
Imataka teaches the composition with Fn1=14.9 as stated above, satisfying 14.1≤ Fn1≤15.2. Imataka also teaches gas carburizing with a carbon potential (Cp) of 0.8-1.1% [0056, 0236 and Fig. 12], overlapping the 0.70-1.10% in current invention.
Since Imataka discloses an overlapping steel composition (as shown above) satisfying 14.1≤ Fn1≤15.2, as well as a processing method with overlapping carbon potential for gas carburizing, the claimed Vickers hardness and retained austenite in the surface region would have been expected to be present in Imataka’s CVT sheave absent concrete evidence to the contrary.

Regarding claim 8, Imataka teaches the steel comprises 0.5% or less of Cu and 0.5% or less of Ni [0112 and 0115], overlapping the claimed at least one member selected from the group consisting of no more than 0.3% of Cu and no more than 0.25% of Ni.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
The claimed Vickers hardness and retained austenite in the surface region would have been expected to be present in Imataka’s CVT sheave as stated in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A WANG/Examiner, Art Unit 1734